Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 1 of 11 PageID #: 5




                             EXHIBIT A
       Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 2 of 11 PageID #: 6


                                       STATE OF RHODE ISLAND

                                                       DISTRICT COURT

                                                                    SUMMONS

     Plaintiff                                                       Civil Action File Number
     Christopher Laccinole                                           4CA-2021-00475
          v.                                                         Attorney for the Plaintiff or the Plaintiff
     Defendant                                                       Christopher Laccinole      ____________
     International Union of Police Associations                      Address of the Plaintiffs Attorney or the Plaintiff
     AFL-CIO                                                         23 Othmar St
                                                                     Narragansett RI 02882______________________
     McGrath Judicial Complex                                        Address for the Defendant
     4th Division District Court                                     Samuel Cabral
     4800 Tower Hill Road                                            -5632 Be.e: Ridge Road, Suite 200
     Wakefield RI 02879                          *'v
                                                                     p;aS|pía|S£|i34233
     *(401) 782-4131

  TO THE DEFENDANT:

   You are hereby summoned andr^Uireíjh Verve upon the Plaintiff, or the Plaintiff s attorney, whose name
and address appears?ab^e^M|n^wef:^Xhe;^)mpiaint which is herewith,servetepon ypHifour answer must
be made in WRITINt* within                  ^Dy^ys^er service of t®; Summons, complaint, and
Language Assistance Notice, exclusive of the date of service, and filed with the court If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.


                                                                                :VÍ: '•
                               Witness the seal/watermark of the District Court
                                       ■-




                                         %1S::8:mís
                                            ■••V-:



                                                       ‘' - ■   ■     :    ^




This Summons, was generated on 5/20/2021.                                 /s/ Donna Avella
                                                                          Clerk




DC-CMS-4 (revised June 2020)
Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 3 of 11 PageID #: 7




 STATE OF RHODE ISLAND                                          DISTRICT COURT
 WASHINGTON COUNTY                                              4th Division

 CHRISTOPHER LACCINOLE                                           C.A. No.
 Plaintiff

 Vs.

 International Union of Police Associations
 AFL-CIO
 &
 DOES 1-10, inclusive
 Defendants

                                            COMPLAINT

                                         INTRODUCTION

         This is a civil action about an organization that is running a scam operation to fleece

 consumers of donations for an ostensibly noble cause, while pocketing the donations for

 administrative overhead. In order to obtain donations, Defendant International Union of

 Police Associations (‘TUPA”) robocalls consumers using an artificial or prerecorded voice.

 Just recently, media outlets reported that Defendant lUPA’s scam is prolific and profitable:

 “And 2017 financial records show the organization brought in over $16 million, but only

 gave charities $70,000.

        This is Plaintiffs third civil action against IUPA.

 1.     The Plaintiff brings this action alleging the Defendants violated the Telephone

         Consumer Protection Act, 47 U.S.C. § 227 (hereinafter “TCPA”).

 2.     Plaintiff has no pre-existing business relationship with the International Union of

        Police Associations AFL-CIO (hereinafter “IUPA”) and never requested by an



 1 See https://www.ksclk.com/artide/news/local/venfv-law-enforcement-charitv-phone-ealls/63- 14f9eabo
 eald-4d5a-94c7-b38c9696af5d (Accessed May 19,2021).

                                                    1
Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 4 of 11 PageID #: 8




       agreement or otherwise that he be contacted.

 3.    The Plaintiff seeks statutory damages, and injunctive relief under the TCPA.

 4.    Any violations by Defendants were knowing, willful, repealed, and intentional, and

       Defendants did not maintain procedures reasonably adapted to avoid any such

       violation.

                               II. JURISDICTION AND VENUE

 5.    This Court has jurisdiction to hear the TCPA claims in this matter pursuant to 47

       U.S.C. § 227(b)(3) and 47 U.S.C. § 227(c)(5).

 6.    Venue in this County is proper pursuant to 47 U.S.C. § 227(b)(3) and 47 U.S.C. §

       227(c)(5) because the Plaintiff is a resident of this County and the conduct

       complained of took place in this County.

                                       m, PARTIES

 7.    The Plaintiff is an adult resident, of die Town of Narragansett, County of

       Washington, State of Rhode Island, and is a ‘'person” as the term is defined by 47

       U.S.C. § 153(39).

 8.    Upon information and belief, the Defendant, iUPA is a union organization with an

       address for principal committee member Samuel Cabral at 5632 Bee Ridge Road,

       No. 200, Sarasota FL 34233, and is a “person” as the term is defined by 47 U.S.C. §

       153(39).

 9.    Upon information and belief, Defendant IUPA may be served upon its principal

       committee member, to wit: Samuel Cabral at 5632 Bee Ridge Road, No. 200,

       Sarasota FL 34233.

 10.   Does 1-10 (the “Agents”) are individual employees and/or agents employed by



                                              2
Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 5 of 11 PageID #: 9




       IUPA and whose identities are currently unknown to the Plaintiff. One or more of

       the Agents may be joined as parties once their identities are disclosed through

       discovery.

 11.   Holly E. Oliva-Van Horsten, Esq. is or was General Counsel for the International

       Union of Police Associations, AFL-CIO.

 12.   IUPA at all times acted by and through one or more of the Agents.

                                IV. FACTUAL ALLEGATIONS

 13.   On July 25, 2020 at approximately 1:40PM EST, IUPA called Plaintiffs cellular

       telephone.

 14.   When Plaintiff answered, he immediately heard a man’s voice talking.

 15.   Plaintiff recognized the man’s voice because he has received multiple calls with the

       same man’s voice.

 16.   The man was speaking from a script and used the same voice, intonation, and

       rhythm for each call.

 17.   The man identified himself as “John” from the National Police and Trooper

       Association,

 18.   Upon information and belief, the National Police and Trooper Association is a

       “program” within the IUPA.

 19.   Upon information and belief, the money collected from the National Police and

       Trooper Association is almost entirely used to personally enrich the fundraisers and

       the management of IUPA.

 20.   The calls from IUPA used a prerecorded message to respond to an algorithm of

       consumer statements and responses.


                                              3
Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 6 of 11 PageID #: 10




  21.   Defendant employs an automated telephone dialing system (“ATDS”) as defined in

        47 U.S.C. § 227(a)(1) and/or the FCC 2008 Declaratory Ruling.

  22.   Defendant used its ATDS to call Plaintiff on his cellular telephone.

  23.   Defendant called from 401 320 4773,

  24.   Defendant hung up on Plaintiff.

  25.   The telephone number that Defendant used to contact Plaintiff was and is

        assigned to a cellular telephone service as specified in 47 U.S.C. § 227(b)(l)(A)(iii).

  26.   Plaintiff does not have an account with IUPA.

  27.   Plaintiff continued to receive calls with the same exact prerecorded message script
        from IUPA.

  28.   On December 11,2019, Plaintiff personally advised the General Counsel for IUPA,

        Holly E. Oliva-Van Horsten, that lUPA’s prerecorded calling practices violate the

        Telephone Consumer Protection Act.

  29.   Plaintiff has no pre-existing business relationship with IUPA and never requested by

        an agreement or otherwise that he be contacted.

  30.   Plaintiff never provided his cellular telephone number to IUPA and never provided

        his consent to IUPA to be contacted on his cellular telephone.

  31.   Plaintiffs phone number is part of the national Do Not Call registry.
  32.   lUPA’s communication directly interfered with Plaintiffs right to peacefully enjoy

        phone service, and caused Plaintiff a significant amount of anxiety, frustration and

        annoyance.

  33.   IUPA did not initiate any call to Plaintiffs cellular telephone number for an

        emergency purpose.



                                                4
Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 7 of 11 PageID #: 11




  34.     The robocall nature of IUPA communication was annoying, abusive, and harassing

          to Plaintiff.

  35.     Plaintiff incurred actual damages as a result of Defendants’ behavior.

  36.     The robocall nature of IUPA communications to Plaintiff invaded the privacy

          interests that the TCPA was intended to protect.

  37.     The telephone calls to Plaintiff’s cellular telephone number were not initiated by

          accident or mistake.

  38.     Defendant did not have the required prior express consent from Plaintiff to place

          automated calls using an ATDS or an artificial or prerecorded voice to Plaintiff on

          his cellular telephone.

  39.     Defendants do not maintain a written policy for maintaining a do-not-call list.

  40.     Defendants have not informed and trained personnel engaged in making calls on the

          use of the do-not-call list.

 41.      Defendants do not provide the called party with a telephone number or address at

          which the person or entity may be contacted.

 42.      Pursuant to the TCPA and the FCC 2008 Declaratory Ruling, the burden is on

          Defendant to demonstrate that it had prior express consent to call Plaintiffs cellular

          phone using an ATDS or an artificial or prerecorded voice.

        V. STATUTORY STRUCTURE TELEPHONE CONSUMER PROTECTION ACT

 43.      In 1991, Congress enacted the TCPA in response to a growing number of consumer

          complaints regarding certain telemarketing practices.

 44.      The TCPA regulates, inter alia^ the use of automated telephone dialing systems.

 45.      Under the TCPA, an “automated telephone dialing system” (“ATDS”) is: (1) an



                                                 5
Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 8 of 11 PageID #: 12




        automated dialing system capable of storing or producing and dialing telephone

        numbers, using a random or sequential number generator; and/or (2) a predictive

        dialer, which malees automated calls at a pace designed to optimize matching a

        connected call with an available agent. See 47 U.S.C. § 227(a)(1)); In re Rules and

        Regulations Implementing the Telephone Consumer Protection Act of 1991 > Declaratory

        Ruling, 23 F.C.C.R. 559,      12 (2008) (“FCC 2008 Declaratory Ruling”).

  46.   Specifically, 47 U.S.C. § 227(1 )(A)(iii) prohibits any call using an ATDS or an

        artificial or prerecorded voice to a cellular phone without prior express consent by

        the person being called, unless the call is for emergency purposes.

  47.   According to findings by the Federal Communications Commission (“FCC”), such

        calls are prohibited because automated or prerecorded telephone calls are a greater

        nuisance and invasion of privacy than live solicitation calls. The FCC also

        recognized that wireless customers are charged for incoming calls. See In re Rules and

        Regulations Implementing the Telephone Consumer Protection Act of 199f CG Docket No.

        02-278, Report and Order, 18 F.C.C.R. 14014 (2003).

                 VI. STATUTORY STRUCTURE RIGHT TO PRIVACY

 48.    Under RIGL § 9-1-28.1, it is the policy of this state that every person in this state

        shall have a right to privacy which shall be defined to include, inter alia, the right to

        be secure from unreasonable intrusion upon one's physical solitude or seclusion.

         COUNT I - Telephone Consumer Protection Act - 47 U.S.C. § 227(b)(3)

 49.    The acts of the Defendants constitute violations of the Telephone Consumer

        Protection Act.

 50.    Defendants’ violations of the TCPA include, but are not limited to, the following:



                                                 6
Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 9 of 11 PageID #: 13




           i.   Making and/or initiating a telephone call using an automatic telephone
                dialing system or an artificial or prerecorded voice to any telephone number
                assigned to a cellular telephone service, in violation of 47 U.S.C. §
                227(b)(l)(A)(iii).

  51.    As a result of Defendants’ actions, under 47 U.S.C. § 227(b)(3), Plaintiff is entitled to

         an award of statutory damages of $500.00 for each such violation and an injunction

         prohibiting future conduct in violation of the TCPA.

  52.    Since Defendants’ violations were committed willfully and knowingly, Plaintiff

        requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(b)(3) for

        each such violation.

  Wherefore, the Plaintiff requests judgment against each Defendant for

                1) Actual Damages pursuant to 47 U.S.C. § 227(b)(3);
                2) Statutory Damages in the amount of $1,500 for each such violation
                   pursuant to 47 U.S.C. § 227(b)(3);
                3) Such other relief as the Court may deem just and appropriate.

          COUNT II - Telephone Consumer Protection Act- 47 U.S.C. § 227(c)(5)

 53.    The acts of the Defendants constitute violations of the Telephone Consumer

        Protection Act.

  54.   Defendants’ violations of the TCPA include, but are not limited to, the following:

           i.   Violations of 47 CFR 64.1200

          ii.   Violations of the do not call requirements at 47 U.S.C. § 227(c)

 55.    As a result of Defendants’ actions, under 47 U.S.C. § 227(c)(5), Plaintiff is entitled to

        an award of statutory damages of $500.00 for each such violation and an injunction

        prohibiting future conduct in violation of die TCPA.

 56.    Since Defendants’ violations were committed willfully and knowingly, Plaintiff

        requests an award of statutory damages of $1,500.00 under 47 U.S.C. § 227(c)(5) for



                                                 7
Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 10 of 11 PageID #: 14




         each such violation.

  Wherefore, the Plaintiff requests judgment against each Defendant for

                1) Actual Damages pursuant to 47 U.S.C. § 227(c)(5);
                2) Statutory Damages in the amount of $ 1,500 for each such violation
                   pursuant to 47 U.S.C. § 227(c)(5);
                3) Such other relief as the Court may deem just and appropriate.

                            COUNT III - RIGHT TO PRIVACY

  57.   The Plaintiff reasserts the facts and allegations contained in all of the proceeding

        paragraphs and incorporates them into this Count.

  58.   Defendants intruded upon the seclusion of Plaintiff.

  59.   Defendants invaded Plaintiffs privacy by calling his private cellular phone.

  60.   Defendants benefit from the violation of Plaintiffs privacy.

  61.   Such conduct and actions of Defendants were willful and egregious.

  62.   As a result of such conduct and actions, the Plaintiff has suffered actual damages, in

        an amount to be determined by the court, and he may recover therefore pursuant to

        Rhode Island General Law § 9-1-28.1.

        Wherefore, the Plaintiff requests judgment against each Defendant for

            1) Actual Damages pursuant to RIGL § 9-1-28.1;
            2) Costs and attorney fees pursuant to RIGL § 9-1-28.1;
            3) Injunctive Relief to restrain and enjoin Defendant from violating Plaintiffs
               privacy;
            4) S uch other relief as the Court may deem just and appropriate.




                                               8
Case 1:21-cv-00240-JJM-LDA Document 1-1 Filed 06/03/21 Page 11 of 11 PageID #: 15




                                     The Plaintiff,
                                     Christopher Laccinole



                                     /$/ Christopher M, Laccinole
                                     Christopher M. Laccinole
                                     17 Richard Smith Rd.
                                     Narragansett, RI 02882
                                     chrislaccinole@gmail.com




                                        9
